Citation Nr: 1712212	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement a disability rating in excess of 50 percent for depression.

2.  Entitlement to a disability rating in excess of 10 percent for status post right knee arthroscopy with chondromalacia and painful motion.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 until June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2010, the RO increased the rating for depression from 10 percent to 30 percent and denied an increased rating for DJD of the lumbar spine.  Evaluation of an increased evaluation for the right knee was deferred.  In March 2010, an increased rating for the right knee was denied.

In May 2011, the Veteran requested a hearing before a Veterans Law Judge at the Board in Washington DC.  Such hearing was scheduled in July 2013, but the Veteran did not attend.  In a March 2016 letter, the Veteran provided an Informal Hearing Presentation in place of hearing testimony.  The Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2016).

In a March 2014 decision, the Board, in pertinent part, increased the rating for depression to 50 percent and denied an increased rating for DJD of the lumbar spine.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board did not grant a still higher rating for depression and denied any increase in rating for DJD of the lumbar spine.  In June 2015, the Court granted a Joint Motion for Remand (JMR) from the Veteran's representative and the VA Secretary.  The issues of entitlement to increased ratings for depression and DJD of the lumbar spine were returned to the Board for further adjudication.

In April 2016, the Board remanded the claims for further development.  Also in April 2016, the Board granted service connection for chronic left knee strain and denied service connection for a right hip disorder, sleep apnea and hypertension.  Those decisions are final and those issues are no longer before the Board.

The Board has reviewed files uploaded to both "Virtual VA" and "VBMS" to insure a complete review of the evidence.  Both electronic systems contain files relevant to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets additional delay but finds that further development is necessary prior to final adjudication of the remaining claims.

Regarding the claim for an increased rating for depression, the Veteran was most recently afforded a VA mental health examination in March 2017 in connection with a claim for a total disability rating based upon individual unemployability due to service-connected disabilities.  As the corresponding report of examination has not yet been considered by the AOJ, the Board must remand this issue.  

The Veteran has asserted that his service-connected right knee disability is more severe than the currently-assigned disability rating reflects.  While the record reflects that the Veteran underwent a VA examination in connection with this claim as recently as July 2016, upon review, the Board finds that the VA examination is insufficient for determining the proper disability rating based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 (2016) requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  In light of the above decision, remand is warranted so that new examinations may be conducted and, if possible, an opinion obtained with respect to the findings of previous examinations.

In regard to the Veteran's lumbar spine disability, the Board denied a rating in excess of 10 percent for DJD of the lumbar spine in March 2014.  This decision was appealed to the Court and remanded to the Board for further adjudication pursuant to a JMR.  In April 2016, the Board remanded the claim for association of additional VA treatment records with the claims file and to schedule the Veteran for a VA examination which took place in July 2016.

Although the VA examinations of record in 2009, 2011 and 2016 show normal flexion of the lumbar spine, VA treatment records at various points during the appeal period show very limited forward flexion, as noted by the parties to the JMR.  In the JMR, the parties agreed that the Board erred by failing to adequately consider whether the VA examinations sufficiently addressed the degree of functional loss that would occur during flare-ups.  They noted that the September 2009 VA examination did not attempt to quantify or otherwise describe the degree of functional loss that might occur during the flare-ups the Veteran described.  Similarly, in February 2011, the examiner indicated he could not state the extent of additional limitation of motion or other functional impairment during flare-ups without explanation.

In the July 2016 VA examination report, the examiner indicated he was unable to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time because he had not evaluated the veteran during a flare-up or when using the joint repeatedly.  As such, he concluded that any opinion on the matter would be resorting to mere speculation.  

No examiner has yet addressed the treatment records indicating limitation of motion in stark contrast to the measurements found upon VA examination.  Specifically, in March 2010 and May 2010, the Veteran sought treatment for low back pain and tenderness.  In March 2010, flexion was to 30 degrees, extension to 20 degrees.  In May 2010, flexion was to 30 degrees and extension to 10 degrees.  A July 2010 Outpatient Progress note indicated continuing low back pain and tenderness.  Flexion was to 15 degrees and extension was to 15 degrees.  In December 2010, the Veteran indicated his back pain was a 6 out of 10 and he had tenderness at L4-L5 midline.  Flexion was to 25 degrees, extension to 15 degrees.  In a January 2014 Outpatient Progress Note, lumbar spine extension was normal, flexion was to 35 degrees.  In April 2016, the Veteran sought treatment for lumbar pain.  His pain level was noted to be 7/10 and he rose from a chair slowly leaning to the left.  Flexion was limited to 40 degree, extension to 5 degrees, lateral flexion to 10 degrees bilaterally.  Rotation was greater to the right than the left.  It was noted the Veteran walked throwing the left leg forward.  

The Board finds that in light of this and in light of the holding in Correia, the Veteran should be afforded another VA examination to assess his back disability and for an examiner to render an opinion, if possible, addressing the severity of the disability throughout the appeal period in light of the past examination findings of normal range of motion in comparison the Veteran's lay statements that he experienced flare-ups of back pain and the various treatment records that demonstrated treatment for exacerbated pain and limited motion.  See Chotta v. Peake, 22 Vet. App. 80 (2009) (wherein the Court determined that VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability decades prior).  Such opinion should include consideration of whether there was loss of range of motion on repetitive use over time or during flare-ups that could be considered functional loss in addition to that shown by range of motion testing as performed at the September 2009, February 2011 and July 2016 VA examinations.  The Board acknowledges that it may not be possible for an examiner to provide an opinion as to the past state of the Veteran's disability with certainty.  However, in the retrospective opinion, the examiner must ensure that if he/she cannot offer an opinion without resorting to speculation, the reason for speculation is explained.  In the alternative, the examiner should request further information which the AOJ should provide to the extent possible so as to fully comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the electronic claims file.

2.   Schedule the Veteran for an appropriate VA examination to assess the current severity of his right knee disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right knee should be reported. 

Range of motion testing should be undertaken.  The examiner is to report the range of motion measurements in degrees.  Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide a retrospective medical opinion on the Veteran's range of motion of the knee throughout the pendency of the appeal.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion both in active and passive motion and in weight-bearing and nonweight-bearing, to include during any flare-ups and in degrees if possible.  If any opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

A rational must be provided for any opinion expressed.

3.  Schedule the Veteran for a VA spine examination to assess the current severity of his lumbar spine disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's spine should be reported.

Range of motion testing should be undertaken for the spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also provide a retrospective medical opinion on the Veteran's range of motion of the spine throughout the pendency of the appeal given notations of limited motion in VA treatment records as noted in the body of this REMAND and the JMR.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion in both active and passive motion and in weight-bearing and nonweight-bearing, in degrees if possible.  If any opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Such opinion should include consideration of whether there was loss of range of motion on repetitive use over time or during flare-ups that could be considered functional loss in addition to that shown by range of motion testing performed at the VA examinations of records in September 2009, February 2011 and July 2016.
  
If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during flare-ups during the appeal period, that fact must be so stated and an explanation should be provided as to why.

A rational must be provided for any opinion expressed.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal, to include the claim for an increased rating for depression in light of the March 2017 examination report.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


